DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-18 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method of reducing disorder and interaction effects in a spin system,.., a frame orientation in an evolution period 
    PNG
    media_image1.png
    20
    21
    media_image1.png
    Greyscale
 before a first pulse k=1 of the sequence of electromagnetic pulses; and altering the frame orientation of the spin system with each electromagnetic pulse in the sequence of pulses, each electromagnetic pulse being one or more of a 
    PNG
    media_image2.png
    19
    25
    media_image2.png
    Greyscale
 rotation or a 
    PNG
    media_image3.png
    17
    22
    media_image3.png
    Greyscale
 rotation”, as required by claims 1 and 13.
Regarding claim 10, A system... a pulse generator configured to apply electromagnetic radiation to the quantum sensor, the electromagnetic radiation decoupling the interactions 
Claims 2-9, 11-12 and 14-18 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 04/08/2021 and the searches attached disclose Li (U.S. Publication 20180365584) discloses designing a radiofrequency or broadband pulse sequence, with a dynamic connection between the evolution of nuclear spins and harmonic oscillators driven by the same external control input, by creating 90° and 180° pulses used commonly in nuclear magnetic resonance (NMR) to control steering a spring between specific states. The linearity of the spring dynamic gives simple analytic expressions for NMR pulse, by spin and spring ensembles yield design broadband NMR pulses that compensate for a distribution of spin and spring frequencies. Using this technique in conjunction with efficient numerical optimization gaining pulse sequences that also satisfy specific experimental requirements, such as a bound on the radio-frequency (RF) amplitude or the total energy of the pulse.

    PNG
    media_image4.png
    252
    389
    media_image4.png
    Greyscale



Ordidge (U.S. Publication 20180031656) discloses a method for use in magnetic resonance imaging by exposing at least a portion of a subject to a longitudinal magnetic field (B0) such that a net magnetisation vector representing a resultant magnetisation of the nuclear magnetic moments of an ensemble of nuclei in the portion of the subject, is longitudinally aligned with the magnetic field (B0), performing a first slice-selective rotation by exposing at least said portion of the subject to a first radio-frequency magnetic field pulse (B1a) and a corresponding first magnetic field gradient to excite nuclei within the portion subject, the first radio-frequency magnetic field pulse being configured to rotate the net magnetisation about a first axis by a first angle such that a first component of the net magnetisation lies in a first plane including the first axis and a second component of the net magnetisation remains aligned with the magnetic field (B0); performing a second slice-selective rotation by exposing at least said portion of the subject to a second radio-frequency magnetic field pulse (B1b) and corresponding second magnetic field gradient to excite nuclei within the portion of the subject, 

    PNG
    media_image5.png
    300
    348
    media_image5.png
    Greyscale

However, both Li and Ordidge do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858